Exhibit 10.2

GUARANTY

This GUARANTY is made as of this 27th day of April, 2007 by the undersigned
guarantors (each a “Guarantor” and any and all collectively, the “Guarantors”)
to Comerica Bank, as the Agent (“Agent”) for and on behalf of the Banks (as
defined below).

RECITALS

A. Pursuant to that certain Revolving Credit Agreement dated as of April 27,
2007 (as amended or otherwise modified from time to time, the “Credit
Agreement”) by and among the financial institutions from time to time signatory
thereto (individually, a “Bank,” and, any and all such financial institutions
collectively, the “Banks”), Comerica Bank, as agent for the Banks (in such
capacity, “Agent”) and MegaBingo, Inc., a Delaware corporation (“MegaBingo”) and
MGAM Systems, Inc., a Delaware corporation (“MGAM”, together with MegaBingo,
“Borrowers”, and each a “Borrower”), the Banks have agreed to extend credit to
Borrowers on the terms set forth in the Credit Agreement, with such credit
consisting of (i) the Revolving Credit in an aggregate amount, subject to the
terms of the Credit Agreement, not to exceed One Hundred Fifty Million Dollars
($150,000,000) at any one time outstanding, (ii) as part of the Revolving
Credit, a facility for the issuance of letter(s) of credit (“Letter(s) of
Credit”) for the account of the Borrowers pursuant to Section 3 of the Credit
Agreement, and (iii) as part of the Revolving Credit, a Swing Line facility
pursuant to Section 2.5 of the Credit Agreement.

B. As a condition to entering into and performing their respective obligations
under the Credit Agreement, the Banks and the Agent have required that each of
the Guarantors provide to the Agent, for and on behalf of the Banks, this
Guaranty.

C. Each of the Guarantors desires to see the success of Borrowers and
furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to Borrowers.

D. The business operations of Borrowers and the Guarantors are interrelated and
complement one another, and such entities have a common business purpose, with
intercompany bookkeeping and accounting adjustments used to separate their
respective properties, liabilities, and transactions; and (i) to permit their
uninterrupted and continuous operations, such entities now require and will from
time to time hereafter require funds and credit accommodations for general
business purposes and (ii) the proceeds of advances under the Revolving Credit,
the Swing Line and other credit facilities extended under the Credit Agreement
will directly or indirectly benefit Borrowers and the Guarantors hereunder,
severally and jointly.

E. The Agent is acting as agent for the Banks pursuant to Section 11 of the
Credit Agreement.

NOW, THEREFORE, to induce each of the Banks to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has executed and
delivered this guaranty (as amended and otherwise modified from time to time,
this “Guaranty”).



--------------------------------------------------------------------------------

1. Definitions. Unless otherwise provided herein, all capitalized terms in this
Guaranty shall have the meanings specified in the Credit Agreement. The term
“Banks” as used herein shall include any successors or assigns of the Banks in
accordance with the Credit Agreement.

2. Guaranty. Each of the Guarantors, hereby, jointly and severally, guarantees
to the Banks the due and punctual payment to the Banks when due, whether by
acceleration or otherwise, of all amounts, including, without limitation,
principal, interest (including interest accruing on or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding by or against any Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such a proceeding), and all
other liabilities and obligations, direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter incurred, which may arise under,
out of, or in connection with all Indebtedness under or in connection with the
Credit Agreement or the other Loan Documents, whether such Indebtedness is now
existing or hereafter arising including but not limited to:

(a) the aggregate principal amount of all outstanding Advances under the Credit
Agreement together with all interest accrued thereon from time to time pursuant
to the terms and conditions of the Credit Agreement;

(b) any and all Letter of Credit Agreements executed or to be executed by the
Company, from time to time pursuant to the Credit Agreement, and any Letters of
Credit issued or to be issued thereunder;

(c) all extensions, renewals and amendments of or to the Credit Agreement, any
Notes (if issued thereunder), or such other Indebtedness, or any replacements or
substitutions therefor; and

(d) all obligations of any Borrower or any Guarantor under any Hedging
Transaction;

whether on account of principal, interest, reimbursement obligations, fees,
indemnities, and reasonable costs and expenses (including without limitation,
all reasonable fees and disbursements of counsel to the Agent or any Bank) or
otherwise, and each of the Guarantors hereby jointly and severally agrees that
if Borrowers shall fail to pay any of such amounts when and as the same shall be
due and payable, or shall fail to perform and discharge any covenant,
representation or warranty in accordance with the terms of the Credit Agreement,
the Letter of Credit Agreements or any of the other Loan Documents (subject, in
each case, to any applicable periods of grace or cure), each of such Guarantors,
will forthwith pay to the Agent, on behalf of the Banks, an amount equal to any
such amount or cause Borrowers to do so, and will pay any and all damages that
may be incurred or suffered in consequence thereof by the Agent or any of the
Banks and all reasonable expenses, including reasonable attorneys’ fees, that
may be incurred by the Agent in enforcing such covenant, representation or
warranty of Borrowers, and in enforcing the covenants and agreements of this
Guaranty.

3. Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and shall be
a guaranty of payment and

 

- 2 -



--------------------------------------------------------------------------------

not of collection, irrespective of the validity, regularity or enforceability of
the Credit Agreement, the Letter of Credit Agreements, the Letters of Credit, or
any of the other Loan Documents, or any provision thereof, the absence of any
action to enforce the same, any waiver or consent with respect to or any
amendment of any provision thereof (provided that any amendment of this Guaranty
shall be in accordance with the terms hereof), the recovery of any judgment
against any Person or action to enforce the same, any failure or delay in the
enforcement of the obligations of Borrowers under the Credit Agreement, or any
of the other Loan Documents, or any setoff, counterclaim, recoupment,
limitation, defense or termination whether with or without notice to the
Guarantors. Each of the Guarantors hereby waives diligence, demand for payment,
filing of claims with any court, any proceeding to enforce any provision of the
Credit Agreement, the Letter of Credit Agreements, the Letters of Credit or any
of the other Loan Documents, any right to require a proceeding first against
Borrowers, or against any other guarantor or other party providing collateral,
or to exhaust any security for the performance of the obligations of Borrowers,
any protest, presentment, notice or demand whatsoever, and each Guarantor hereby
covenants that this Guaranty shall not be terminated, discharged or released
except, subject to Section 5.8 hereof, upon final payment in full of all
Indebtedness due and to become due from Borrowers as and to the extent described
above, and only to the extent of any such payment, performance and discharge.
Each Guarantor hereby further covenants that no security now or subsequently
held by the Agent or the Banks for the payment of the Indebtedness of Borrowers
to the Agent or to the Banks under the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit or the other Loan Documents (including,
without limitation, any security for any of the foregoing), whether in the
nature of a security interest, pledge, lien, assignment, setoff, suretyship,
guaranty, indemnity, insurance or otherwise, and no act, omission or other
conduct of the Agent or the Banks in respect of such security, shall affect in
any manner whatsoever the unconditional obligations of this Guaranty, and that
the Agent and each of the Banks in their respective sole discretion and without
notice to any of the Guarantors, may release, exchange, enforce, apply the
proceeds of and otherwise deal with any such security without affecting in any
manner the unconditional obligations of this Guaranty.

Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Banks by proceedings, whether by action at law, suit in equity
or otherwise, shall not be in any way affected to the extent permitted by
applicable law, by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting any or all of the Borrowers, any or all of the Guarantors or any
other person including any discharge of, or bar or stay against collecting, all
or any of the Indebtedness in or as a result of any such proceeding; (ii) any
change in the ownership of any of the capital stock (or other ownership
interests) of any or all of the Borrowers or any or all of the Guarantors, or
any other party providing collateral for any Indebtedness of Borrowers covered
by this Guaranty, or any of their respective Affiliates; (iii) the election by
the Agent or any Bank, in any bankruptcy proceeding of any person, to apply or
not apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any extension of
credit or the grant of any security interest or lien under Section 363 of the
Bankruptcy Code; (v) any agreement or stipulation with respect to the provision
of adequate protection in any bankruptcy proceeding of any person; (vi) the
avoidance of any security interest or lien in favor of the Agent or any Bank for
any reason; (vii) any action taken by the Agent or any Bank that is authorized
by this paragraph or any other provision of this Guaranty; or (viii) any other
principle or provision of law, statutory or otherwise, which is or might be in
conflict with the terms hereof.

 

- 3 -



--------------------------------------------------------------------------------

Each Guarantor assumes the risk of keeping itself informed concerning the
financial condition of the Borrowers and all other circumstances bearing upon
the risk of nonpayment of the Indebtedness of the Borrowers in favor of the
Agent and Banks arising under the Loan Documents.

Each of the Guarantors hereby waives to the fullest extent possible under
applicable law:

(a) any defense based upon the doctrine of marshaling of assets or upon an
election of remedies by Agent or the Banks, including, without limitation, an
election to proceed by non-judicial rather than judicial foreclosure;

(b) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(c) any duty on the part of Agent or any of the Banks to disclose to such
Guarantor any facts Agent or the Banks may now or hereafter know about the
Borrowers, regardless of whether Agent or any Bank has reason to believe that
any such facts materially increase the risk beyond that which such Guarantor
intends to assume or has reason to believe that such facts are unknown to such
Guarantor or has a reasonable opportunity to communicate such facts to such
Guarantor, since such Guarantor acknowledges that it is fully responsible for
being and keeping informed of the financial condition of the Borrowers and of
all circumstances bearing on the risk of non-payment of any Indebtedness hereby
guaranteed;

(d) any claim for reimbursement, contribution, exoneration, indemnity or
subrogation, or any other similar claim, which such Guarantor may have or obtain
against the Borrowers, by reason of the existence of this Guaranty, or by reason
of the payment by such Guarantor of any Indebtedness or the performance of this
Guaranty or of any other Loan Documents, until the Indebtedness has been repaid
and discharged in full and no commitment to extend any credit under the Credit
Agreement or any of the Loan Documents (whether optional or obligatory), or any
Letter of Credit, remains outstanding, and any amounts paid to such Guarantor on
account of any such claim at any time when the obligations of such Guarantor
under this Guaranty shall not have been fully and finally paid shall be held by
such Guarantor in trust for Agent and the Banks, segregated from other funds of
such Guarantor, and forthwith upon receipt by such Guarantor shall be turned
over to Agent in the exact form received by such Guarantor (duly endorsed to
Agent by such Guarantor, if required), to be applied to such Guarantor’s
obligations under this Guaranty, whether matured or unmatured, in such order and
manner as Agent may determine; and

(e) any other event or action (excluding compliance by such Guarantor with the
provisions hereof) that would result in the discharge by operation of law or
otherwise of such Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty.

 

- 4 -



--------------------------------------------------------------------------------

Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Banks are relying on this waiver in extending credit to the
Borrowers.

The Agent and each of the Banks may deal with the Borrowers and any security
held by them for the obligations of the Borrowers in the same manner and as
freely as if this Guaranty did not exist and the Agent shall be entitled, on
behalf of the Banks, without notice to any of the Guarantors, among other
things, to grant to the Borrowers such extension or extensions of time to
perform any act or acts as may seem advisable to the Agent (on behalf of the
Banks) at any time and from time to time, and to permit the Borrowers to incur
additional indebtedness to the Agent, the Banks, or any of them, without
terminating, affecting or impairing the validity or enforceability of this
Guaranty or the obligations of the Guarantors hereunder. Each Guarantor waives
all rights to participate in any security now or hereafter held by the Agent or
any Bank.

The Agent may proceed, either in its own name (on behalf of the Banks) or in the
name of each or any of the Guarantors, or otherwise, to protect and enforce any
or all of its rights under this Guaranty by suit in equity, action at law or by
other appropriate proceedings, or to take any action authorized or permitted
under applicable law, and shall be entitled to require and enforce the
performance of all acts and things required to be performed hereunder by the
Guarantors. Each and every remedy of the Agent and of the Banks shall, to the
extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

No waiver or release shall be deemed to have been made by the Agent or any of
the Banks of any of their respective rights hereunder unless the same shall be
in writing and signed by or on behalf of the requisite Banks as determined
pursuant to the Credit Agreement, and any such waiver shall be a waiver or
release only with respect to the specific matter and Guarantor or Guarantors
involved, and shall in no way impair the rights of the Agent or any of the Banks
or the obligations of the Guarantors under this Guaranty in any other respect at
any other time.

At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against the Borrowers or any of the
other parties providing Collateral for any Indebtedness covered by this Guaranty
in connection with or based upon the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit or any of the other Loan Documents or other
Indebtedness, or any provision thereof, and recovery may be had against any or
all of the Guarantors in such action or proceeding or in any independent action
or proceeding against any of them, without any requirement that the Agent or the
Banks first assert, prosecute or exhaust any remedy or claim against the
Borrowers and/or any of the other parties providing Collateral for any
Indebtedness covered by this Guaranty.

4. Representations and Warranties. Each Guarantor (i) ratifies, confirms and, by
reference thereto (as fully as though such matters were expressly set forth
herein), represents and warrants with respect to itself (and not on behalf of
any other Guarantor) with respect to itself those matters set forth in Sections
5.1 through 5.19 inclusive, and 6.21 through 5.25 of the Credit Agreement to the
extent applicable to such Guarantor and those matters set forth in the recitals,
and such representations and warranties shall be deemed to be continuing
representations and warranties true and correct in all material respects so long
as this Guaranty shall be in effect as if made on and as of such date; and
(ii) agrees not to engage in any action or inaction, the result of which would
cause an Event of Default.

 

- 5 -



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1 Governing Law. This Guaranty has been delivered in Michigan and shall be
interpreted and the rights of the parties hereunder shall be determined under
the laws of, and be enforceable in, the State of Michigan.

5.2 Severability. If any term or provision of this Guaranty or the application
thereof to any circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Guaranty, or the application of such term or provision to
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Guaranty
shall be valid and enforceable to the fullest extent permitted by law.

5.3 Notice. All notices or other communications to be made or given pursuant to
this Guaranty shall be sufficient if made or given as provided in Section 12.6
of the Credit Agreement; or at such other addresses as directed by any of such
parties to the others, as applicable, in compliance with this paragraph.

5.4 Right of Offset. Each of the Guarantors acknowledges the rights of the Agent
and of each of the Banks, subject to the applicable terms and conditions of the
Credit Agreement, to offset against the Indebtedness of any Guarantor to the
Banks under this Guaranty, any amount owing by the Agent or the Banks, or either
or any of them to such Guarantors, whether represented by any deposit of such
Guarantors (or any of them) with the Agent or any of the Banks or otherwise.

5.5 Right to Cure. Each of the Guarantors shall have the right to cure any Event
of Default under the Credit Agreement or the other Loan Documents with respect
to obligations of the other Guarantors thereunder; provided that such cure is
effected within the applicable grace period or period for cure thereunder, if
any; and provided further that such cure can be effected in compliance with the
Credit Agreement. Except to the extent of payments of principal, interest and/or
other sums actually received by the Agent or the Banks pursuant to such cure,
the exercise of such right to cure by any Guarantor shall not reduce or
otherwise affect the liability of any other Guarantor under this Guaranty.

5.6 Amendments. The terms of this Guaranty may not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except as provided
herein and in accordance with the Credit Agreement. If required under
Section 6.16 of the Credit Agreement, future Domestic Subsidiaries of the
Borrowers shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to the Agent
and the Banks that certain joinder agreement in the form attached to this
Guaranty as Exhibit A.

5.7 Joint and Several Obligation, etc. The obligation of each of the Guarantors
under this Guaranty shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced against each severally,
any two or more jointly, or some severally and some jointly. Any one or more of
the Guarantors may be released from its

 

- 6 -



--------------------------------------------------------------------------------

obligations hereunder with or without consideration for such release and the
obligations of the other Guarantors hereunder shall be in no way affected
thereby. The Agent, on behalf of Banks, may fail or elect not to prove a claim
against any bankrupt or insolvent Guarantor and thereafter, the Agent and the
Banks may, without notice to any Guarantors, extend or renew any part or all of
any Indebtedness of the Borrowers under the Credit Agreement or otherwise, and
may permit any such Person to incur additional Indebtedness, without affecting
in any manner the unconditional obligation of each of the Guarantors hereunder.
Such action shall not affect any right of contribution among the Guarantors.

5.8 Release. Upon the satisfaction of the obligations of the Guarantors
hereunder, and when none of the Guarantors is subject to any obligation
hereunder or under the Credit Agreement or any of the other Loan Documents, the
Agent shall deliver to such Guarantors, upon written request therefor, (i) a
written release of this Guaranty and (ii) appropriate discharges of any
Collateral provided by the Guarantors for this Guaranty; provided however that,
the effectiveness of this Guaranty shall continue or be reinstated, as the case
may be, in the event: (x) that any payment received or credit given by the Agent
or the Banks, or any of them, is returned, disgorged, rescinded or required to
be recontributed to any party as an avoidable preference, impermissible setoff,
fraudulent conveyance, restoration of capital or otherwise under any applicable
state, federal or law of any jurisdiction, including laws pertaining to
bankruptcy or insolvency, and this Guaranty shall thereafter be enforceable
against the Guarantors as if such returned, disgorged, recontributed or
rescinded payment or credit has not been received or given by the Agent or the
Banks, and whether or not the Agent or any Bank relied upon such payment or
credit or changed its position as a consequence thereof or (y) that any
liability is imposed, or sought to be imposed against the Agent or the Banks, or
any of them, relating to the environmental condition of any of property
mortgaged or pledged to the Agent on behalf of the Banks by any Guarantor, any
Borrower or any other party as collateral (in whole or part) for any
indebtedness or obligation evidenced or secured by this Guaranty, whether such
condition is known or unknown, now exists or subsequently arises (excluding only
conditions which arise after acquisition by the Agent or any Bank of any such
property, in lieu of foreclosure or otherwise, due to the wrongful act or
omission of the Agent or such Banks, or any person other than the Borrowers, the
Subsidiaries, or Affiliates of the Borrowers or the Subsidiaries), and this
Guaranty shall thereafter be enforceable against the Guarantors to the extent of
all such liabilities, costs and expenses (including reasonable attorneys’ fees)
incurred by the Agent or Banks as the direct or indirect result of any such
environmental condition but only for which the Borrowers is obligated to the
Agent and the Banks pursuant to the Credit Agreement. For purposes of this
Guaranty “environmental condition” includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface strata and the ambient air.

5.9 Consent to Jurisdiction. Each of the Guarantors hereby irrevocably submits
to the non-exclusive jurisdiction of any United States federal or Michigan state
court sitting in Detroit, in any action or proceeding arising out of or relating
to this Guaranty or any of the other Loan Documents and Guarantors hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in any such United States federal or Michigan state court.
Each of the Guarantors irrevocably consents to the service of any and all
process in any such action or proceeding brought in any court in or of the State
of Michigan (and to the receipt of any and all notices hereunder) by the
delivery of copies of such process to Guarantors at their respective addresses
specified in Section 5.3 hereof in the manner set forth therein.

 

- 7 -



--------------------------------------------------------------------------------

5.11 JURY TRIAL WAIVER. EACH OF THE GUARANTORS (AND THE AGENT AND EACH OF THE
BANKS BY ACCEPTING THE BENEFITS HEREOF) HEREBY IRREVOCABLY AGREES TO WAIVE THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY AND ALL ACTIONS OR PROCEEDINGS IN
WHICH THE AGENT OR THE BANKS (OR ANY OF THEM), ON ONE HAND, AND ANY OF THE
BORROWERS OR ANY OF THE GUARANTORS, ON THE OTHER HAND, ARE PARTIES, WHETHER OR
NOT SUCH ACTIONS OR PROCEEDINGS ARISE OUT OF THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS OR OTHERWISE.

5.12 Limitation under Applicable Insolvency Laws. Notwithstanding anything to
the contrary contained herein, it is the intention of the Guarantors, the Agent
and the Banks that the amount of the respective Guarantor’s obligations
hereunder shall be in, but not in excess of, the maximum amount thereof not
subject to avoidance or recovery by operation of applicable law governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that the Guarantor’s respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under Applicable Insolvency Laws,
the amount of the Guarantor’s respective obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render the Guarantor’s respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 5.12, then the amount of such excess shall,
from and after the time of payment by the Guarantors (or any of them), be
reimbursed by the Banks upon demand by such Guarantors. The foregoing proviso is
intended solely to preserve the rights of the Agent and the Banks hereunder
against the Guarantors to the maximum extent permitted by Applicable Insolvency
Laws and neither any Borrower nor any Guarantor nor any other Person shall have
any right or claim under this Section 5.12 that would not otherwise be available
under Applicable Insolvency Laws.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Guarantors have executed this
Guaranty as of the date first above written.

 

MULTIMEDIA GAMES, a Texas corporation     INNOVATIVE SWEEPSTAKES SYSTEMS, INC.,
a Delaware corporation By:   /s/ Randy S. Cieslewicz     By:   /s/ Randy S.
Cieslewicz   Randy S. Cieslewicz       Randy S. Cieslewicz Its:   Chief
Financial Officer     Its:   Chief Financial Officer MGAM SERVICES, L.L.C., a
Delaware limited liability company     MGAM SYSTEMS INTERNATIONAL, INC., a
Delaware corporation By:   /s/ Randy S. Cieslewicz     By:   /s/ Randy S.
Cieslewicz   Randy S. Cieslewicz       Randy S. Cieslewicz Its:   Chief
Financial Officer     Its:   Chief Financial Officer MEGABINGO INTERNATIONAL,
LLC, a Delaware limited liability company     By:   /s/ Randy S. Cieslewicz    
    Randy S. Cieslewicz       Its:   Chief Financial Officer      

Signature Page

Guaranty

 

- 9 -